DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, Ding (US 2013/0264632) teaches a multi-level cell thin-film transistor memory, a structure of which memory comprises sequentially from down to top: a gate electrode (200), a charge blocking layer (201), a charge trapping layer (202,203,204), a charge tunneling layer (205,206,207), an active region (208), and source and drain electrodes (211); the memory is fabricated by annealing treatment ([0067]). ([0049-0067])
However the prior art of record teaches wherein the charge tunneling layer is formed of RuO and Pt nanocrystals in an AlO or SiO film.  The prior art of record fails to teach or reasonably suggest a motivation for wherein, the charge tunneling layer fully encloses the charge trapping layer so as to completely isolate the charge trapping layer from the ambience to prevent change of physical properties and chemical compositions of the charge trapping layer during the annealing treatment and reduce loss of charges stored in the charge trapping layer; a material of the charge trapping layer is any one of ZnO, In203, Ga203, SnO2, InSnO, or IGZO (amorphous indium gallium zinc oxide), in combination with the other limitations of claim 1.
With respect to claim 8, Ding (US 2013/0264632) teaches a method of fabricating a multi-level cell thin-film transistor memory comprising: fabricating a gate electrode (200); ([0057]) 
However the prior art of record fails to teach or reasonably suggest a motivation for spin coating a layer of positive photoresist on the charge trapping layer then performing photolithography to define a region of the charge trapping layer and next removing portions beyond the defined charge trapping layer region by wet etching, in combination with the other limitations of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior art:
US 2012/0056175 – discloses a similar vertical memory transistor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898